EXHIBIT 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of May 14, 2013, is entered into
by and among COMPRESSCO PARTNERS, L.P., a Delaware limited partnership
(“Compressco Partners”), COMPRESSCO PARTNERS OPERATING, LLC, a Delaware limited
liability company (“Compressco Operating”) and COMPRESSCO PARTNERS SUB, INC., a
Delaware corporation (“Compressco Sub” and together with Compressco Partners and
Compressco Operating, the “Borrowers” and each a “Borrower”), the other Loan
Parties party hereto, and JPMORGAN CHASE BANK, N.A. (the “Lender”).

 

RECITALS

 

A.                 Borrowers, the other parties signatory thereto as “Loan
Parties” (each individually, a “Loan Party” and collectively, the “Loan
Parties”),  and Lender have entered into that certain Credit Agreement, dated as
of June 24, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which Lender has made certain
loans and financial accommodations available to Borrowers.  Terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement.

 

B.                 Additionally, to secure the Secured Obligations, Borrowers,
the other Loan Parties signatory thereto and Lender have entered into that
certain Pledge and Security Agreement, dated as of June 24, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).

 

C.                 Borrowers and the other Loan Parties have requested that
Lender amend the Credit Agreement and the Security Agreement as provided herein,
and Lender is willing to amend the Credit Agreement and the Security Agreement
pursuant to the terms and conditions set forth herein.

 

D.                 Each Borrower and each other Loan Party is entering into this
Amendment with the understanding and agreement that, except as specifically
provided herein, none of Lender’s rights or remedies as set forth in the Credit
Agreement, the Security Agreement and the other Loan Documents are being waived
or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1

--------------------------------------------------------------------------------

 

 

1.                   Amendments to Credit Agreement.  Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 3 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Credit Agreement shall be
amended in the manner provided in this Section 1.

(a)                The definition of “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“Commitment” means the commitment of the Lender to make Loans and issue Letters
of Credit hereunder, as such commitment may be increased or reduced from time to
time pursuant to Section 2.08.  The amount of the Commitment as of the Second
Amendment Effective Date is $40,000,000.

(b)                The definition of “Specified Reserve” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Specified Reserve” means an amount equal to $6,000,000.

(c)                Section 1.01 of the Credit Agreement is hereby amended by
adding the following definition in appropriate alphabetical order:

“Second Amendment Effective Date” means May 14, 2013.

(d)                Section 5.01(c) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(c) to the extent Availability is less than $8,000,000 as of the last day of any
fiscal month, within 20 days after the end of such fiscal month of Compressco
Partners, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of the Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Compressco
Partners and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal quarter-end adjustments and
normal year-end audit adjustments and the absence of footnotes;

(e)                Section 5.01(g) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

(g) as soon as available but in any event (i) so long as Exposure equals $0 at
all times during such calendar quarter, within 30 days after the end of each
calendar quarter, a Borrowing Base Certificate

 

2

--------------------------------------------------------------------------------

 

and supporting information in connection therewith as of the end of such
calendar quarter, (ii) so long as Exposure is greater than $0 at any time during
any calendar month and Availability is greater than $8,000,000 at all times
during such calendar month, within 20 days after the end of each calendar month,
a Borrowing Base Certificate and supporting information in connection therewith
as of the end of such calendar month and (iii) so long as Exposure is greater
than $0 at any time during any calendar week and Availability is less than or
equal to $8,000,000 at any time during such calendar week, within three Business
Days after the end of each calendar week, a Borrowing Base Certificate (limited
to a roll-forward of Accounts) as of the end of such calendar week, in each
case, together with any additional reports with respect to the Borrowing Base as
the Lender may reasonably request;

(f)                 The first sentence of Section 5.11 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

At any time that the Lender requests, the Borrowers will, and will cause each
Subsidiary to, provide the Lender with appraisals or updates thereof of their
Inventory and Service and Rental Compressor Fleet Equipment from an appraiser
selected and engaged by the Lender, and prepared on a basis satisfactory to the
Lender, such appraisals and updates to include, without limitation, information
required by applicable law and regulations; provided, however, that if (a) no
Event of Default has occurred and is continuing, one such appraisal per calendar
year shall be at the sole expense of the Borrowers and (b) no Event of Default
has occurred and is continuing and so long as Availability is an amount less
than $8,000,000 at any time during any calendar year or any portion thereof, two
such appraisals per calendar year shall be at the sole expense of the Borrowers.

(g)                The second sentence of Section 6.12 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“Relevant Date” means each of (i) the last day of the fiscal quarter ending
immediately preceding any date on which Availability is less than $8,000,000 and
(ii) the last day of each fiscal quarter from and after any date on which
Availability is less than $8,000,000 until Availability has been greater than
$8,000,000 for a period of 90 consecutive days and there is no Default that has
occurred and is continuing.

2.                   Amendments to Security Agreement.  Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 3 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Security Agreement shall be
amended in the manner provided in this Section 2.

 

3

--------------------------------------------------------------------------------

 

(a)                Section 7.1(c) of the Security Agreement is hereby amended
and restated to read in its entirety as follows:

(c) On each day on which Availability is greater than $8,000,000, and so long as
no Event of Default has occurred and is continuing, each bank maintaining a Lock
Box shall be under standing instructions issued pursuant to the Lock Box
Agreement to sweep all funds deposited into such Lock Box into an account of the
relevant Grantor (which shall be a Collateral Deposit Account) specified in such
instructions.  On each day on which Availability is equal to or less than
$8,000,000, or upon the occurrence and during the continuance of an Event of
Default, the Lender shall have the right to issue instructions to each bank
maintaining a Lock Box or a Collateral Deposit Account to sweep all funds
deposited into such Lock Box or such Collateral Deposit Account into a
collection account maintained with the Lender (the “Collection Account”).  The
Lender shall hold and apply funds received into the Collection Account as
provided by the terms of Section 7.3.

(b)                Section 7.3 of the Security Agreement is hereby amended and
restated to read in its entirety as follows:

7.3 Application of Proceeds; Deficiency.  All amounts deposited in the
Collection Account pursuant to Section 7.1(c) shall be deemed received by the
Lender in accordance with Section 2.17 of the Credit Agreement and shall, after
having been credited to the Collection Account, be applied (and allocated) by
Lender in accordance with Section 2.09(b) of the Credit Agreement; provided,
however, that so long as no Event of Default shall have occurred and be
continuing, such funds shall be applied only to the extent necessary to cause
Availability to exceed $8,000,000.  Any remaining proceeds of the Collateral
received into the Collection Account shall be deposited by the Lender into a
Collateral Deposit Account specified by such Grantor; provided, that if an Event
of Default shall have occurred and be continuing, such proceeds shall be applied
in the order set forth in Section 2.17(b) of the Credit Agreement unless a court
of competent jurisdiction shall otherwise direct.  The Grantors shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by the Lender or any Lender to
collect such deficiency.

3.                   Conditions Precedent.  The amendments to the Credit
Agreement set forth in Section 1 of this Amendment and the amendments to the
Security Agreement set forth in Section 2 of this Amendment shall be effective
on the date that all of the conditions set forth in this Section 3 have been
satisfied.

(a)                Amendment.  Lender shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.

 

4

--------------------------------------------------------------------------------

 

(b)                Representations and Warranties. The representations and
warranties set forth herein must be true and correct.

(c)                Closing Fee.  The Borrowers shall have paid to the Lender a
closing fee in an amount equal to $60,000.  The entire closing fee shall be
deemed fully earned by the Lender and shall be due and payable in full on the
date hereof.  Upon payment of such closing fee and the satisfaction of all other
conditions precedent set forth in this Section 3, the Borrowers shall be
entitled to a credit in the amount of $30,000 against the closing fees payable
to JPMorgan Chase Bank, N.A. in connection with the consummation of any
amendment to, or amendment and restatement of, the Credit Agreement within 12
months after the date hereof but in no event shall any such credit result in a
refund of any of the amounts paid on the date hereof. 

(d)                Certificates and Resolutions.  Each Loan Party shall have
delivered to Lender a secretary’s certificate (or substantively similar document
acceptable to Lender) which shall include, either directly or by incorporated
attachments, (a) certifications as to the incumbency of such Loan Party’s
officers, together with specimen signatures of those officers who will have the
authority to execute documents on behalf of such Loan Party and (b) true and
complete copies of (i) such Loan Party’s articles or certificate of
incorporation, organization, or formation; (ii) such Loan Party’s bylaws,
operating agreement, partnership agreement or other Organizational Documents,
(iii) resolutions of the appropriate governing body or board authorizing the
execution of this Amendment and the transactions contemplated hereby and (iv) a
good standing or similar certificate with respect to such Loan Party issued by
the appropriate governing body in such Loan Party’s state of incorporation,
organization, or formation.

(e)                Other Required Documentation.  Lender shall have received all
other documents and legal matters in connection with the transactions
contemplated by this Amendment and such documents shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to Lender.

4.                   Representations and Warranties.Borrower and each other Loan
Party represents and warrants as follows:

(a)                Authority.  Each Borrower and each other Loan Party has the
requisite corporate power and authority to execute and deliver this Amendment,
and to perform its obligations hereunder and under the Loan Documents (as
amended or modified hereby) to which it is a party.  The execution, delivery,
and performance by each Borrower and each other Loan Party of this Amendment
have been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on any Borrower or such Loan Party.

(b)                Enforceability.  This Amendment has been duly executed and
delivered by each Borrower and each other Loan Party.  This Amendment and each
Loan Document (as amended or modified hereby) is the legal, valid, and binding
obligation of each Borrower

 

5

--------------------------------------------------------------------------------

 

and each other Loan Party, enforceable against each Borrower and each other Loan
Party in accordance with its terms, and is in full force and effect.

(c)                Representations and Warranties.  The representations and
warranties contained in each Loan Document (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof) are correct on and as of the date hereof in all material
respects without duplication of any materiality qualifier contained therein as
though made on and as of the date hereof.

(d)                No Default.  No event has occurred and is continuing that
constitutes a Default or Event of Default.

5.                   Choice of Law.  The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the laws of the State of Texas, without regard to conflict of laws
principles thereof.

6.                   Counterparts.  This Amendment may be executed in one or
more counterparts and by different parties hereto in separate counterparts each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of photocopies of the signature pages to this
Amendment by facsimile or electronic mail shall be effective as delivery of
manually executed counterparts of this Amendment.

7.                   Reference to and Effect on the Loan Documents.

(a)                Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

(b)                Except as specifically set forth in this Amendment, the
Credit Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of the
Borrowers and the other Loan Parties to the Lender, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power, or remedy of Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

6

--------------------------------------------------------------------------------

 

8.                   Estoppel.  To induce Lender to enter into this Amendment
and to induce Lender to continue to make advances to Borrowers under the Credit
Agreement, each Borrower and each other Loan Party hereby acknowledges and
agrees that, after giving effect to this Amendment, as of the date hereof, there
exists no Default or Event of Default and no right of offset, defense,
counterclaim, or objection in favor of any Borrower or any other Loan Party as
against Lender with respect to the Obligations.

9.                   Integration.  THIS AMENDMENT, THE CREDIT AGREEMENT, THE
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

10.              Severability.  In case any provision in this Amendment shall be
invalid, illegal, or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality , and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

[signature pages follow]



 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

BORROWERS:
 

COMPRESSCO PARTNERS, L.P.

 

By:Compressco Partners GP Inc., its general partner

 


By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer
 

COMPRESSCO PARTNERS OPERATING, LLC

 

By:Compressco Partners, L.P., its sole member

 

By: Compressco Partners GP Inc., its general partner

 


By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer
 

COMPRESSCO PARTNERS SUB, INC.

 

 

By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer
 

LOAN PARTIES:
 

COMPRESSCO HOLDINGS, LLC

 

By:Compressco Partners Operating, LLC, its sole member

 

By:Compressco Partners, L.P., its sole member

 

By: Compressco Partners GP Inc., its general partner

 

 

By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer



 

Signature Page

--------------------------------------------------------------------------------

 

COMPRESSCO LEASING, LLC

 

By:Compressco Partners Operating, LLC, its sole member

 

By:Compressco Partners, L.P., its sole member

 

By: Compressco Partners GP Inc., its general partner

 

 

By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer

 

 

COMPRESSCO FIELD SERVICES INTERNATIONAL, LLC

 

By:Compressco Partners Operating, LLC, its sole member

 

By:Compressco Partners, L.P., its sole member

 

By: Compressco Partners GP Inc., its general partner

 

 

By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer

 

 

COMPRESSCO INTERNATIONAL, LLC

 

By:Compressco Partners Operating, LLC, its sole member

 

By:Compressco Partners, L.P., its sole member

 

By: Compressco Partners GP Inc., its general partner

 

 

By:/s/James Rounsavall

Name:James Rounsavall

Title:Chief Financial Officer

 

Signature Page

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.



By: /s/Andrew Ray
Name: Andrew Ray
Title: Vice President
 

 

 

 

Signature Page

--------------------------------------------------------------------------------

 